Missouri Court of Appeals
                         Southern District



JANUARY 11, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33978

     Re:   IN THE INTEREST OF G.A.M.,
           C.D.M.,
           Appellant,
           vs.
           GREENE COUNTY JUVENILE OFFICE,
           Respondent.

2.   Case No. SD33735

     Re:   IN THE MATTER OF:
           THE CARE AND TREATMENT
           OF RODNEY SWEARENGIN,
           a/k/a RODNEY L. SWEARENGIN,
           a/k/a RODNEY LEE SWEARENGIN,
           Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent.